Dear Dr. Poirrier:
Your opinion request dealt with the method utilized by the St. John Parish School Board for placing items on the agenda for its meetings.  The facts are as follows:
      The Executive Committee of the school board passed a motion requiring that all items sought to be placed on the agenda be passed by the executive committee.  If not passed, the item can only be placed on the agenda by a 2/3 vote of the members in a open meeting.  Your request asked if this was an enforceable procedure.
We are unable to find any clear authority on this point.  In that the school board is a public body, it is, of course, subject to the Louisiana open meetings law and the notice requirements contained therein, La. R.S.42:7.  Therefore the agenda's must be in place before public notice is given.  At a public meeting, a 2/3 vote is required to add an item to the agenda.  In that the procedure formally adopted by the Board is not prohibited by law, in our opinion the motion passed by the executive committee and the procedure established are lawful.
We also note that any item sought to be placed on the agenda by the Board must obviously be placed on the agenda of the meetings of the executive committee.  That item will then receive public exposure in that the meetings of the executive committee of the school board are also public meetings governed by the notice and other requirements of Louisiana's public meeting law.  See La. R.S. 42:4.2 A(2).
      "Public body" means . . . school boards . . . including any committee or subcommittee of any of these bodies enumerated in this paragraph."
In conclusion, we find that the procedure adopted by this executive committee is not prohibited by law.
Trusting the above answers your question, we remain
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: JAMES M. ROSS Assistant Attorney General